This brief statement of the general nature and result of the suit, which is thought to be correct as such, is taken from the brief of defendants in error:
"This suit was filed by plaintiffs in error on the 29th day of September, 1937, by resident citizens of Friendship County Line Common School District No. 26, seeking an injunction to restrain the enforcement of an order of the commissioners' court of Houston County dated August 12, 1937, which order declared the result of an election consolidating such district No. 26 with Kennard Consolidated Common School District No. 33, the election having been held on the 3rd day of July, 1937.
"Plaintiffs in error set up several alleged irregularities and questioned the power of these districts to consolidate. The suit is not an election contest, no notice of contest was served, and the proceeding has in no way been treated as a contest by anyone involved. Plaintiffs in error merely seek, by this proceeding, to have the enforcement of the result of the election restrained, seeking this relief after this election is held void, as they allege it is. They, instead of instituting an election contest, have sought to invoke the general equity jurisdiction of the court and asked the court to first hold the election void, and then, based upon a favorable decision, to have defendants in error enjoined from proceeding to carry out the order of consolidation mentioned above. The trial court in all things refused the injunction so sought."
On consideration of this appeal from the judgment so rendered, it is this Court's conclusion that injunction did not lie in the circumstances thus presented; in other words, that they could not attain either of their objectives — that is, first, to have the consolidation election here involved held void, and then the declaration of its result enjoined by that route, but were remitted by our law and decisions to a statutory election contest, Vernon's Ann.Civ.St. art. 3041 et seq., or a proceeding in the *Page 447 
nature of a quo warranto; these authorities are thought to fully substantiate this conclusion, as well as to support the learned trial court's action: Adamson v. Connally, Tex. Civ. App. 112 S.W.2d 287; Crawford v. Maples, Tex. Civ. App. 114 S.W.2d 696; King's Estate v. School Trustees, Tex. Civ. App. 33 S.W.2d 783; Kuhn v. City of Yoakum, Tex.Com.App., 6 S.W.2d 91; Miller v. School Trustee, Tex. Civ. App.52 S.W.2d 806; Moore v. Commissioners' Court, Tex. Civ. App. 192 S.W. 805; Phillips v. Daniel, Tex. Civ. App. 94 S.W.2d 1193; Talley v. Benson, Tex. Civ. App. 96 S.W.2d 94; Board of School Trustees v. Bullock Common School District, Tex. Civ. App. 37 S.W.2d 829; Id., Tex.Com.App.,55 S.W.2d 538; Thurston v. Thomas, Tex. Civ. App. 7 S.W.2d 105; 11 Tex.Jur., "Elections", p. 142, sec. 115; 34 Tex.Jur., "Quo Warranto", p. 849, sec. 6.
Since the record discloses that this was an injunction suit pure and simple, affecting a consolidation election held July 3 of 1937, and returns of which were canvassed on the 12th day of July, 1937, no notice of any contest thereof having been served, it is deemed unnecessary to go further into the facts.
The general principles of law deemed to control the cause are thus stated in the two texts cited, supra:
11 Tex.Jur., "Elections", p. 142, sec. 115: "The constitution and statutes have, as above noted, conferred upon the courts jurisdiction over election-contests, and have provided a special procedure by which contests may be tried. This procedure is designed to be final and exclusive, and the courts have no authority to adjudicate cases which come within its purview otherwise than in the manner specified. * * A suit in the nature of a contested election addressed to the general jurisdiction of the district court cannot properly be heard."
34 Tex.Jur., "Quo Warranto", p. 849, sec. 6: "On the other hand, quo warranto is generally conceded to be the only means of inquiring into the right of an alleged corporation to exist and to exercise corporate powers. But where the Legislature has conferred power upon an extra-judicial tribunal to determine the fact of incorporation, quo warranto is not a proper remedy to challenge the existence of the corporation.
"Ordinarily the legality of a water improvement or conservation and reclamation district can be determined only in a quo warranto proceeding instituted by authority of the State. And the same rule applies to inquiries into the validity of the creation of a school district, or of an extension of its territory."
This opinion will accordingly be closed by quoting with approval this conclusion from the brief of the defendants in error: "The above authorities may be applied to the facts in this case in this manner. The election to consolidate the districts was held, and the Commissioners' Court duly passed and entered its order declaring that the election had carried, in that order declaring the consolidation of the districts. The facts disclose that no contest was instituted within thirty days following the order declaring the result of the election. It is settled law that after the lapse of the thirty-day period it is conclusively presumed that the election is valid. All the above authorities point out that injunctive relief can never be granted when the purpose of the suit is to collaterally attack an election. As pointed out in the foregoing, the relief can only be granted in a statutory election-contest, or in a quo warranto contest. Plaintiffs in error, had they so desired, had a proper and an exclusive remedy open to them for the adjudication of their alleged wrongs. They cannot have the matters they complained of investigated in this suit, which is purely an injunction-proceeding."
The learned trial court's judgment will be affirmed.
Affirmed.
PLEASANTS, C. J., absent.